DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
 
Response to Amendment
	The amendment filed 03/24/2022 has been entered. Claims 1 and 17 have been amended. Claim 8 has been cancelled. Claims 20-21, 32-33 and 44-45 were previously cancelled. Claims 1-7, 9-19, 22-31, 34-43 and 46-69 remain pending in this application. Claims 47-69 are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-13, 15-19, 22-31, 34-35, 38 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Karami et al. (US Pat. No.: 5,308,313), and further in view of Ahsani Ghahreman et al. (pub. No.: US 2017/0258640 A1), hereinafter Ahsani.
	Regarding claim 1, Karami discloses (fig. 4-5, annotated fig. 5) a dressing for treating a tissue site (abstract), the dressing comprising:
	A first layer (thin conformable sheet material 12), comprising a polymer film (col. 7, ln. 12-14), the polymer film comprising:
	A first plurality of first perforations (slits 18) arranged in a first pattern of rows, each of the first perforations having a first long axis parallel to a first direction (see annotated fig. 5), and
	A plurality of second perforations (slits 18) arranged in a second pattern of rows, each of the second perforations having a second long axis parallel to a second direction (see annotated fig. 5); and
	A second layer (absorbent pad 32) coupled to the first layer (see fig. 4; col. 6, ln. 3-5), the second layer comprising a manifold (col. 6, ln. 3-5), 
	Wherein the first layer is configured to be interposed between the manifold and the tissue site and at least partially exposed to the tissue site (see fig. 4);
 	A third layer (cover sheet 24) coupled to the second layer opposite the first layer (see fig. 4), the third layer comprising a polymer drape (col. 6, ln. 32-38); and
	A fourth layer (characterized by pressure-sensitive adhesive 34 and pressure-sensitive adhesive layer 14) coupled to the first layer opposite the second layer (see fig. 4-5) including a plurality of apertures (spaced areas 16), the fourth layer having a periphery surrounding an interior portion, the interior portion corresponding to a surface area of the first layer (col. 6, ln. 60-65, adhesive 14 applied around periphery of first layer, thus surrounds interior portion).

    PNG
    media_image1.png
    592
    1404
    media_image1.png
    Greyscale

Karami Annotated fig. 5

	Karami fails to disclose wherein the fourth layer comprises a gel. 
	Ahsani teaches (fig. 1a-1b) a dressing (self-adhesive member 1) for treating a tissue site (abstract) and thus in the same field of endeavor comprising a fourth layer (self-adhesive coating 9), wherein the fourth layer comprises a gel (¶ 0069, ln. 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fourth layer of Karami such that the fourth layer comprises a gel, as taught by Ahsani, as gels are suitable for use in a dressing (Ahsani ¶ 0069, ln. 1-5).
	Regarding claim 2, Karami discloses wherein the first perforations and the second perforations are configured to open in response to a pressure gradient across the first layer (col. 7, ln. 25-28).
	Regarding claim 3, Karami in view of Ahsani fail to teach wherein the first pattern of rows has a first pitch in a range of 4 to about 6 millimeters.
	Ahsani teaches (fig. 1a-2a, annotated fig. 1aa) a plurality of first perforations arranged in a first pattern of rows (see annotated fig. 1aa), wherein the first pattern of rows has a first pitch (D3) in a range of 2 to 10 mm (¶ 0082, ln. 4-7) which encompasses the claimed range of about 4 millimeters to about 6 millimeters.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first perforations of Karami in view of Ahsani such that they have a first pitch in a range of about 4 to about 6 millimeters, as taught by Ahsani, in order to ensure that the first perforations are separated from each other (Ahsani ¶ 0028, ln. 7-8) thus providing first perforations spaced to receive exudate.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).


    PNG
    media_image2.png
    449
    901
    media_image2.png
    Greyscale

Ahsani Annotated fig. 1aa
	Regarding claim 4, Karami in view of Ahsani fail to teach wherein the second pattern of rows has a second pitch in a range of about 3 millimeters to about 6 millimeters.
	Ahsani teaches (annotated fig. 1aa, fig. 2a) a plurality of second perforations arranged in a second pattern of rows (see annotated fig. 1aa), wherein the second pattern of rows has a second pitch (D3) in a range of 2 to 10 mm (¶ 0082, ln. 4-7) which encompasses the claimed range of about 3 millimeters to about 6 millimeters.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second perforations of Karami in view of Ahsani such that they have a first pitch in a range of about 3 to about 6 millimeters, as taught by Ahsani, in order to ensure that the second perforations are separated from each other (Ahsani ¶ 0028, ln. 7-8) thus providing second perforations spaced to receive exudate.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
	Regarding claim 5, Karami in view of Ahsani fail to teach wherein the first perforations in each of the first pattern of rows are spaced at a first distance in a range of about 3 millimeters to about 5 millimeters.
	Ahsani teaches (annotated fig. 1aa, fig. 2a) a plurality of first perforations arranged in a first pattern of rows (see annotated fig. 1aa), wherein the first perforations in each of the first pattern of rows are spaced a first distance (L) of 3 mm (¶ 0050, ln. 5) which falls within the claimed range of about 3 millimeters to about 5 millimeters. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first perforations in each of the first pattern of rows of Karami in view of Ahsani such that they are spaced at a first distance in a range of about 3 to about 5 millimeters, as taught by Ahsani, in order to provide evenly spaced first perforations in each of the first pattern of rows such that stress can be relaxed more evenly through the extension of the first pattern of rows of the first perforations (Ahsani ¶ 0019, ln. 4-8). 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
	Regarding claim 6, Karami in view of Ahsani fail to teach wherein the second perforations in each of the second pattern of rows are spaced a second distance in a range of about 3 millimeters to about 5 millimeters. 
	Ahsani teaches (annotated fig. 1aa, fig. 2a) a plurality of second perforations arranged in a second pattern of rows (see annotated fig. 1aa), wherein the second perforations in each of the second perforations in each of the second pattern of rows are spaced a second distance (L) of 3 mm (¶ 0050, ln. 5) which falls within the claimed range of about 3 millimeters to about 5 millimeters. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second perforations in each of the second pattern of rows of Karami in view of Ahsani such that they are spaced at a second distance in a range of about 3 to about 5 millimeters, as taught by Ahsani, in order to provide evenly spaced second perforations in each of the second pattern of rows such that stress can be relaxed more evenly through the extension of the second pattern of rows of the second perforations (Ahsani ¶ 0019, ln. 4-8). 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
	Regarding claim 7, Karami in view of Ahsani fail to teach wherein the first direction is orthogonal to the second direction. 
	Ahsani teaches (annotated fig. 1aa) a plurality of first perforations arranged in a first pattern of rows (see annotated fig. 1aa), each of the first perforations parallel to a first direction (see annotated fig. 1aa); and a plurality of second perforations arranged in a second pattern of rows (see annotated fig. 1aa), each of the second perforations parallel to a second direction (see annotated fig. 1aa); and wherein the first direction is orthogonal to the second direction (see annotated fig. 1aa). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first direction and the second direction of Karami in view of Ahsani such that the first direction is orthogonal to the second direction, as taught by Ahsani, in order to provide first and second perforations that receive exudate in various directions of the dressing. 
	Regarding claim 9, Karami in view of Ahsani fail to teach wherein the first layer comprises an edge and the first direction is parallel to the edge. 
	Ahsani teaches (annotated fig. 1aa and 1ab) a first layer (backing layer 2) comprising an edge (see annotated fig. 1ab, edge 3 near first plurality), a plurality of first perforations arranged in a first pattern of rows (see annotated fig. 1aa), each of the first perforations parallel to a first direction (see annotated fig. 1aa) and the first direction is parallel to the edge (see annotated fig. 1ab). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of the first perforations of Karami in view of Ahsani such that the first direction is parallel to the edge, as taught by Ahsani, in order to allow any stress from the first layer as a consequence of force to be reduced or avoided (Ahsani ¶ 0007, ln. 11-19).

    PNG
    media_image3.png
    449
    992
    media_image3.png
    Greyscale

Ahsani Annotated fig. 1ab
	Regarding claim 10, Karami discloses wherein the first direction is rotated a first angle in a range of 0 to 90 degrees with respect to an edge of the first layer (see annotated fig. 5).
	Regarding claim 11, Karami discloses wherein the first angle is about 45 degrees (see annotated fig. 5).
	Regarding claim 12, Karami in view of Ahsani fail to teach wherein the first layer comprises an edge and the second direction is orthogonal to the edge. 
	Ahsani teaches (annotated fig. 1aa-1ab) wherein the first layer comprises an edge (see annotated fig. 1ab, edge 3 near first plurality), a plurality of second perforations arranged in a second pattern of rows (see annotated fig. 1aa), each of the second perforations parallel to a second direction (see annotated fig. 1aa), and the second direction is orthogonal to the edge (see annotated fig. 1ab). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of the second perforations of Karami in view of Ahsani such that the second direction is orthogonal to the edge, as taught by Ahsani, in order to allow any stress from the first layer as a consequence of force to be reduced or avoided (Ahsani ¶ 0007, ln. 11-19) at a location orthogonal to the edge.
	Regarding claim 13, Karami discloses wherein the second direction is rotated a second angle in a second range of about 0 to 180 degrees with respect to the edge of the first layer in a same direction as the first angle (see annotated fig. 5). 
	Regarding claim 15, Karami discloses wherein each of the first perforations has a centroid incident to a reference line parallel to a third direction (see annotated fig. 5). 
	Regarding claim 16, Karami discloses wherein the third direction is orthogonal to the first direction (see annotated fig. 5).  
	Regarding claim 17, Karami discloses wherein each of the first perforations and each of the second perforations has a centroid (see annotated fig. 5);
	The centroid of the first perforations in adjacent rows of the first pattern of rows intersect a third reference line, the third reference line running in a third direction (see annotated fig. 5); and
	The centroid of each of the second perforations in adjacent rows of the second pattern of rows intersect a fourth reference line, the fourth reference line running in a fourth direction (see annotated fig. 5).
	Regarding claim 18, Karami discloses wherein each of the second perforations has a centroid incident to a second reference line parallel to a fourth direction (see annotated fig. 5).
	Regarding claim 19, Karami in view of Ahsani fail to teach wherein the fourth direction is parallel to the first direction. 
	Ahsani teaches (annotated fig. 11aa and ac) a plurality of second perforations having a centroid incident to a second reference line parallel to a fourth direction, wherein the fourth direction is parallel to the first direction (see annotated fig. 1aa and 1ac). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of the second perforations of Karami in view of Ahsani such that their centroids are incident to a second reference line parallel to a fourth direction, wherein the fourth direction is parallel to the first direction, as taught by Ahsani, in order to provide second perforations that receive exudate in various directions of the dressing.

    PNG
    media_image4.png
    449
    918
    media_image4.png
    Greyscale

Ahsani Annotated fig. 1ac
	Regarding claim 22, Karami discloses (annotated fig. 5a) wherein the first pattern of rows is staggered a third angle with respect to an edge of the first layer, wherein the third angle is about 45 degrees (see annotated fig. 5a).

    PNG
    media_image5.png
    520
    802
    media_image5.png
    Greyscale

Karami Annotated fig. 5a
	Regarding claim 23, Karami discloses (annotated fig.5b) wherein the second pattern of rows is staggered a fourth angle with respect to an edge of the first layer, wherein the fourth angle is about 135 degrees (see annotated fig. 5b).  

	
    PNG
    media_image6.png
    520
    802
    media_image6.png
    Greyscale

Annotated fig. 5b
	Regarding claim 24, Karami discloses wherein each of the first perforations is a linear slit (col. 5, ln. 7-10). 
	Regarding claim 25, Karami discloses wherein each of the first perforations is a curved slit (see fig. 5). 
	Regarding claim 26, Karami discloses wherein each of the first perforations is a chevron slit (col. 5, ln. 7-12).
	Regarding claim 27, Karami discloses wherein each of the second perforations is a linear slit (col. 5, ln. 7-10). 
	Regarding claim 28, Karami discloses wherein each of the second perforations is a curved slit (see fig. 5). 
	Regarding claim 29, Karami discloses wherein each of the second perforations is a chevron slit (col. 5, ln. 7-12).
	Regarding claim 30, Karami discloses wherein the first layer comprises a margin without perforations (see fig. 5).
Regarding claim 31, Karami in view of Ahsani fail to teach wherein the margin is between about 30% to about 80% of an area of the first layer. 
However, Ahsani teaches (fig. 1a, 2a) wherein each side of the dressing comprises 7 slits (see first row of through openings 10) with a length (LTH2) and 1 additional slit that comprises the corner, the slits having a length of 5 mm (¶ 50, ln. 4), and 8 spaces between the slits with length (L) of 3 mm (¶ 0050, ln. 5) thus the length each side of the dressing excluding the margin (D1) is 64 mm long providing an area of 4096 m2. Further, the margin has a thickness (D1) ranging from 2-10 mm (¶ 0074, ln. 6-7), thus the length of each side of the dressing including the margin ranges from 68 to 84 mm providing an area of the first layer ranging from 4624 to 7056 mm2. Therefore, the area of the margin (area of first layer - area of dressing excluding the margin) ranges from 528 to 2960 mm2. Thus, Ahsani discloses wherein the margin is between 7% to about 65% of an area of the first layer which overlaps with the claimed range of 30% and 80%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the margin of Karami in view of Ahsani such that it is between about 30% to about 80% of an area of the first layer, as suggested by Ahsani, in order to provide a suitably sized margin that well adheres to the user.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
	Regarding claim 34, Karami discloses wherein the polymer film is hydrophobic (col. 7, ln. 12-14). 
	Regarding claim 35, Karami discloses wherein the polymer film has a contact angle with water greater than 90 degrees (col. 7, ln. 12-14). 
	Regarding claim 38, Karami discloses wherein the polymer film is a polyurethane film (col. 7, ln. 12-13).
	Regarding claim 46, Karami discloses wherein the plurality of apertures are in registration with the first plurality of perforations and the second plurality of perforations (see fig. 4-5). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Karami in view of Ahsani, as applied to claim 13 above, and further in view of Locke et al. (Pub. No.: US 2015/0320603 A1).
Regarding claim 14, Karami in view of Ahsani fail to teach wherein the second angle is about 135 degrees.
Locke teaches (fig. 1, annotated fig. 9B) a dressing (102) for treating a tissue site (abstract) and thus in the same field of endeavor comprising a plurality of second perforations (first holes 340A) arranged in a second pattern of rows (see fig. 9B), each of the second perforations parallel to a second direction (see annotated fig. 9B), wherein the second direction is rotated at a second angle and the second angle is about 135 degrees (see angle 370 may be between 30 degrees and 70 degrees, ¶ 0090, ln. 21-23, thus if the angle 370 is 45 degrees, the angle theta is 45 degrees, further, strutline 368 is perpendicular to second direction, therefore phi is 135 degrees, see annotated fig. 9B2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second angle of Karami in view of Ahsani such that it is about 135 degrees, as taught by Locke, in order to allow the second perforations to receive exudate in various directions of the dressing.


    PNG
    media_image7.png
    482
    906
    media_image7.png
    Greyscale

Locke Annotated fig. 9B

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Karami in view of Ahsani, as applied to claim 34 above, and further in view of Lauer (Pub. No.: US 2017/0095374 A1). 
	Regarding claim 37, Karami in view of Ahsani fail to teach wherein the polymer film is a polyethylene film having an area density of less than 30 grams per square meter.
	Lauer teaches (fig. 1-2) a dressing (bandage 10) in the same field of endeavor comprising a first layer (sheet 13) comprising a polymer film, wherein the polymer film is a polyethylene (¶ 0023, ln. 6-8) having an area density of less than 30 grams per square meter (¶ 0026, ln. 8-10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer film of Karami in view of Ahsani such that it is a polyethylene film having an area density of less than 30 grams per square meter, as taught by Lauer, in order to provide a first layer for suitable use in a dressing for treating a tissue site. 

Claims 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Karami in view of Ahsani, as applied to claim 1 above, and further in view of Dunn et al. (Pub. No.: US 2016/0022885 A1).
Regarding claim 39, Karami in view of Ahsani fail to teach wherein the second layer comprises a foam.  
Dunn teaches (fig. 1) a dressing (101) in the same field of endeavor comprising a second layer (200), wherein the second layer comprises a foam (¶ 0081, ln. 2-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer of Karami in view of Ahsani such that it is a foam taught by Dunn in order to provide a second layer of a suitable material for assisting in fluid flow (Dunn ¶ 0069, ln. 1-2).
Regarding claim 40, Karami in view of Ahsani fail to teach wherein the second layer comprises a reticulated foam.
Dunn teaches (fig. 1) a dressing (101) in the same field of endeavor comprising a second layer (200), wherein the second layer comprises a reticulated foam (¶ 0081, ln. 2-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer of Karami in view of Ahsani such that it is a reticulated foam taught by Dunn in order to provide a second layer of a suitable material for assisting in fluid flow (Dunn ¶ 0069, ln. 1-2).
Regarding claims 41, Karami in view of Ahsani and further in view of Dunn fail to teach wherein the reticulated foam has a thickness of between about 4 millimeters to about 8 millimeters. 
Dunn teaches (fig. 1) wherein the reticulated foam has a thickness of between 1 mm and 20 mm (¶ 0069, ln. 1-4) which encompasses the claimed range of between 4 mm to about 8 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reticulated foam of Karami in view of Ahsani and further in view of Dunn such that it has a thickness of between about 4 mm and 8 mm, as encompassed by Dunn in order to provide a second layer of a suitable thickness for assisting in fluid flow (Dunn ¶ 0069, ln. 1-2).
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 42, Karami in view of Ahsani fail to teach wherein the second layer comprises a felted foam.  
	Dunn teaches (fig. 1) a dressing (101) in the same field of endeavor comprising a second layer (200) comprising a felted foam (¶ 0081, ln. 2-6). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer of Karami in view of Ahsani such that it comprises a felted foam, as taught by Dunn, in order to provide a second layer of a material that can transmit negative pressure and/or fluid (Dunn ¶ 0081, ln. 2-4). 
	Regarding claim 43, Karami in view of Ahsani and further in view of Dunn fail to teach wherein the felted foam has a thickness of in a range of 1 millimeter to about 3 millimeters.
	Dunn teaches (fig. 1) wherein the felted foam has a thickness of in a range of 1 to 20 mm (¶ 0069, ln. 1-4) which encompasses the claimed range of 1 millimeter to 3 millimeters. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the felted foam of Karami in view of Ahsani and further in view of Dunn such that it has a thickness in a range of 1 millimeter to about 3 millimeters, as encompassed by Dunn in order to provide a second layer of a suitable thickness for assisting in fluid flow (Dunn ¶ 0069, ln. 1-2). 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

Response to Arguments
Applicant’s arguments, see page 9, filed 03/24/2022, with respect to the drawing objections have been fully considered and are persuasive. The objections to the drawings has been withdrawn. 
Applicant’s amendments have overcome the rejection to claim 17 under 35 USC §112(b) and the rejection are therefore withdrawn. 
Applicant’s arguments with respect to claim(s) 1-7, 9-19, 22-31, 34-43 and 46-69 rejected under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same interpretation of the previously applied references for any teaching or matter specifically challenged in the argument.
Regarding applicants arguments on page 10-11, claim 1 has been amended to recite “the fourth layer having a periphery surrounding an interior portion, the interior portion corresponding to a surface area of the first layer”. As discussed in the rejection above, the fourth layer is now interpreted to include a layer 34 of Karami of pressure-sensitive adhesive that “is applied around the edges or periphery of the sheet material 12, the adhesive 34 in turn defining the periphery of the portion of the dressing adapted for placement on the wound” (col. 6, ln. 60-65). 
Further, page 11, claim 1 has been amended to recite “a first layer comprising...a plurality of first perforations…, each of the first perforations having a first long axis parallel to a first direction, and a plurality of second perforations having a second long axis parallel to a second direction”. Applicant argues that in contrast, the slits of Karami are arcuate and oriented in the same field of endeavor direction. However, claim 1 does not require the first and second direction to be different and does not exclude the first and second direction from being the same. 
Applicant further argues, page 11, that Karami does not describe a first plurality of perforations and a second plurality of perforations. However, it can be seen from annotated fig. 5 above that the first plurality and second plurality refer to a first pattern of rows and a second pattern of rows and thus refer to two separate elements. 
Accordingly, claim 1 is obvious over Karami in view of Ahsani. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEAGAN NGO/
Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781